Warner, Chief Justice.
This case came before the court below on an appeal from . the court of ordinary as to the allowance of twelve months’ support to the widow and two children of Daniel G. Murphy, deceased, under the provisions of the statute of this state providing therefor, on the following agreed statement of facts:
“On the 14th of December, 1871, W. C. Hewitt sold his interest in the Globe Hotel to Jackson & Julian, and took a mortgage on the furniture, etc.; that it was assigned to T. R. Vaughan January 1st, 1873, with the last note of Jackson & Julian, due January 1st, 1873, for $4,280 00; that .early in 1872, Julian sold out his interest to Jackson, subject to this mortgage; that on the 23d of December, 1872, Murphy purchased from Jackson one-half interest in said furniture, subject to said mortgage, and entered into copartnership with Jackson, under the style of Jackson & Murphy; that on the *363day of this assignment of said mortgage to Vaughan, Jack-son & Murphy executed another mortgage to Vaughan to secure this note, and to cover all the furniture then in the hotel, and agreed to pay counsel fees of ten per cent, and expenses of foreclosure if not paid February 3d, 1873, to which period Vaughan extended the time of payment. These mortgages were foreclosed February 5th, 1873, and levied August the 10th, 1873; the firm of Jackson & Murphy was dissolved February 21st, 1873, by Murphy purchasing Jackson’s interest, subject to this mortgage, and the business carried on alone by Murphy until his death, in the spring of 1874, he making payments on the mortgages from time to time, but never having paid off the same; the furniture was sold by T. R. Vaughan, who qualified as Murphy’s administrator, pursuant to an order of the court of ordinary, he having taken out letters as creditor, on the 6th day of July, 1874. Furniture to the amount of $419 50 has been claimed by Frances Murphy, and the same turned over to her; she has also received $107 00 on account of her year’s support. Beyond this furniture so mortgaged (except that in the hands of Mrs. Murphy) the said Murphy was possessed of no estate at the time of his death. The proceeds of the sale of this mortgaged furniture is $2,045 00, a sum not sufficient to satisfy the mortgages. This mortgaged furniture was duly inventoried and appraised and returned by Vaughan, the administrator and objector, as the property of Murphy,'to the court of ordinary, was sold as the property of Mwrphy’s estate, and the proceeds are now in the hands of Vaughan, as administrator of Murphy. The objector maintains that the estate of Murphy comprises only the equity of redemption of the. mortgage; that is, the value of the furniture less the amount of the mortgage; the applicant maintains that the estate of Murphy comprises the whole value of the furniture.” On this agreed statement of facts the court decided in favor of the objector; whereupon the applicant excepted.
1. The question presented on the special statement of facts contained in the record, is whether the widow of Murphy, *364who purchased the property encumbered with a mortgage lien for the purchase money due therefor, at the time he purchased it, is entitled to a year’s support out of the full value of the property as a part of her deceased husband’s estate, or whether she is only entitled to the value of the property so purchased by her husband after discharging the mortgage lien which Avas on the property at the time of his purchase of it. The first mortgage on the property was not a lien created by Murphy himself, but was a lien on the property for the unpaid purchase money due therefor which was in existence at the time he purchased it, and the fair legal presumption is, that he paid that much less for it, The extent of Murphy’s interest in the property, as the owner thereof, at the time of his death, Avas the value thereof after discharging the mortgage lien that Avas upon it at the time he purchased it, and his widow is not entitled to any greater interest in the property of her deceased husband for her twelve months’ support than he had in it at the time of his death. If one purchases property free from encumbrances, and afterwards mortgages it, or judgments are obtained against him', and he dies, his widow will be entitled to her twelve months’ support out of that property notAvithstanding such morgage or judgment lien, because the statute declares that the provision for the support of the family shall be preferred before all other debts: Code, section 2571. But that is not the case now before us so far as the first mortgage mentioned in the agreement is concerned. That was not a lien created on the property by Murphy as the owner of it, but Avas a lien on the property when he purchased it, and therefore he became the owner of it subject to that lien, and' his AvidoAV cannot claim any greater interest in that property than her deceased husband had in it at the time of his death.
2. If the widow had brought her action against the administrator in this case for the recovery of her twelve months’ support out of the money in his hands arising from the sale of her deceased husband’s property, we will not say that the administrator would not have been estopped from denying that he had the money in his hands in that capacity, She *365has not done so, but has agreed to submit her claim for her twelve months’ support out of certain described property, to the decision of the court on the special statement of facts contained in the agreement in the record, and upon that special statement of facts the court decided against her, and in our judgment, that decision should be affirmed, inasmuch as it is in accordance with the principle recognized and decided by this court in Boon vs. Sirrine, 38 Georgia Reports, 121. Whilst it is undoubtedly the policy of our law in this state, to make provision for the twelve months’ support of the widow out of her deceased husband’s estate, in preference to all other debts, it is not the policy of the law to make such provision for her twelve months’ support out'of the property of other people which did not belong to her husband at the time of his death.
Let the judgment of the court below be affirmed.